OPINION
By THE COURT.
This is a law appeal from the Court of Common Pleas of Franklin County, Ohio. The action was one for a declaratory judgment seeking to be declared as invalid and unconstitutional §§9364-1 and 9364-8 GC. The trial Court, in a lengthy and well' considered opinion, after setting forth the facts admitted by the pleadings, found’ that these facts were not sufficient to entitle the plaintiffs to invoke the jurisdiction of the Common Pleas Court to. determine the constitutionality of these statutes. However, in view of the importance of the questions raised, it deemed it proper to consider the claims of the plaintiffs as to the unconstitutionality of the aforesaid sections, and after so doing it declared them to be constitutional. The assignments of error are all directed to these rulings by the trial Court. For this Court to write an extended opinion would serve no good purpose as we find the authorities for the rulings are fully set forth in the opinion of Judge Gessaman, which we adopt in its entirety as that of our own.
We find no error in the record and the judgment is affirmed.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.